Ingraham, J. (concurring):
I agree with Mr. Justice Clarke that the appeal from the order denying the motion for leave to serve a supplemental answer is now before us, the defendant having in due time taken an appeal directly from that order. I also agree that the coúrt should have allowed the service of the supplemental answer so that the questions as to whether an action brought by the personal representative' of the insured in the State of Vermont, where the person insured resided at the time of his death, is a bar to an action in this State by an assignee of the policy, can be formally determined upon the trial of the action. The defendant having, been refused permission to serve this supplemental answer, the action was tried and the evidence offered to sustain- the defense set up in the supplemental answer excluded. If we reverse the order denying the motion for leave to serve the supplemental answer we are justified in reversing the judgment.
I do not concur in what Mr. Justice Clarke has said in respect to the validity of the defense or that Sulz v. Mutual Reserve Fund Life Assn. (145 N. Y. 563) is at all decisive of this question. In *194.that case the policy was payable to the estate of the insured, and the personal representatives of the insured commenced au action in the State of Washington, where the insured resided. Subsequently the pez'sonal representatives of the deceased appointed in this State commenced an action in this State to recover .upon the same policy, and it was held that the representatives of the estate of the deceased appointed by the State.of the testator’s doiziicile having first acquiz-ed jurisdiction .over the cause of action, a recovery in an action in that State was a good defense to the cause of action brought by the personal representatives appointed in this. State to recover upon the same cause of action. An entirely different question is presented here. The plaintiff sues, not as repz*esentative of the estate, but to enfoi’ce a contz'act which she is entitled to enforce for her own benefit.
I concur, therefore, in the result of Mi*. Justice Clarke’s opinion upon the ground that the defendant was entitled to have the facts set forth in this supplemental pleading before the court upon' the trial, in which case there could be a determination of the validity of the defense which can be properly reviewed upon appeal.
Laughlin, J., concurred.
. Order, reversed and. leave granted to serve supplemental answer on payment of..costs to the tizne of trial; judgment and order reversed.and new trial ordered, costs to appellant to abide .event. Settle.order on notice. .